DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted herein so far are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	power storage elements, electrical connector unit, and power and data transfer unit in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Power storage elements are interpreted to cover batteries as per [0115] of applicant specification; and equivalents thereof.
Electrical connector unit is interpreted to cover a plate or a surface as per claim 2 of applicant specification; and equivalents thereof.

Power and data transfer unit is interpreted to cover a power transmitter as per [0163] of applicant specification; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “the cooler container” in at least claim 12; which limitation lacks antecedent basis.

To overcome this issue, applicant is encouraged to recite “a cooler container including an insulated container body” in line 2 of claim 1.

A similar issue is found in claim 11. Claim 11 should be addressed accordingly.

Claims 2 and 12 each call for the limitation “wherein the electrical connector unit further comprises”; which
limitation is indefinite as it is unclear as to how further elements of the electrical connector unit is/are introduced when there is no prior recitation of at least one element constituting the electrical connector unit. It raises some confusion as to whether elements are omitted in the claims.

Applicant is encouraged to amend the limitation above so as to recite “wherein the electrical connector unit 

Claim 10 calls for the limitation “a power and data transfer unit” in lines 1-2; which limitation is indefinite as it is unclear as to how said power and data transfer unit relates to the previously recited power and data transfer unit of parent claim 1. In other words, are two separate power and data transfer units? It is uncertain.

Similarly, it is unclear as to how “one or more cooler containers” relates to the cooler container of claim 1.

Claim 10 further calls for the limitation “a power and data transfer unit configured to receive one or more cooler containers in a stacked configuration”. The scope of “one or more” comprises “one”. In such instance, how can a single container be received in a stacked configuration?

Furthermore, claim 10 requires that “the power and data transfer unit provides power to each of the one or more cooler containers”; which limitation is indefinite as the term “each of the one or more cooler containers” is ambiguous when only a single container is provided. “Each of the one cooler container” is not considered grammatically correct.

Similar issues as those of claim 10 are found in claim 20. Claim 20 should be addressed accordingly.

Claim(s) 1-10 and 12-20 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stacey (US 20110082437 A1).

Regarding claim 1:
Stacey discloses a portable cooler container system (#100, #200), comprising: 
an insulated container body #100 having a payload chamber configured to receive one or more temperature sensitive or perishable goods; 
a lid #120 hingedly coupleable or removably coupleable to the container body to access the chamber ([0044]); and 
an electronic system #720 of the container body comprising one or more power storage elements ([0078]), 
one or more sensors for sensing one or more parameters of the cooler container ([0058]), 
circuitry configured to communicate the sensed parameter information with a remote electronic device #200 ([0058]); and 
an electrical connector unit #195 on an outer surface of the cooler container via which power is transferred to the cooler container and via which sensed parameter information is transferred from the cooler container when the cooler container is placed against a power and data transfer unit ([0078]).

Regarding claim 7:
Stacey further discloses wherein at least one of the one or more sensors is a temperature sensor configured to sense a temperature in the payload chamber and to communicate the sensed temperature to the circuitry, the circuitry configured to communicate the sensed temperature data to a cloud-based data storage system or remote electronic device ([0058]).

Regarding claim 9:
Stacey further discloses wherein the circuitry is configured to communicate wirelessly with a remote electronic device or a cloud-based data storage system ([0059], [0080]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey (US 20110082437 A1) in view of Rudisill (US 20130273752 A1).

Regarding claim 2:
Stacey discloses that the electrical connector unit comprises one or more surfaces configured to align the electrical connector unit with a corresponding electrical connector interface of the power and data transfer unit ([0078]).

Stacey does not specifically disclose wherein the surface of the electrical connector unit is configured to magnetically align the electrical connector unit with the corresponding electrical connector interface.

Rudisill teaches wherein the surfaces of an electrical connector unit is configured to magnetically align the electrical connector unit with a corresponding electrical connector interface (see at least Fig. 8-9, abstract).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Stacy with the surface of the electrical connector unit configured to magnetically align the electrical connector unit with the corresponding electrical connector interface; in a similar manner as taught by Rudisill.

One of ordinary skills would have recognized that doing so would have facilitated connection between the elements, especially in area of low visibility or area with restriction in connection approach geometry as suggested by Rudisill (see abstract).

Regarding claim 3:
Stacey as modified discloses all the limitations.
Stacey further discloses wherein the one or more metal plates or surfaces at least partially surround one or more electrical contacts of the electrical connector unit (see at least Fig. 7B, [0078]).

Regarding claim 4:
Stacey as modified discloses all the limitations.
Stacey further discloses wherein the electrical connector unit comprises an electrical contact that provides for transfer of sensed parameter information or data from the cooler container ([0078]).

Regarding claim 5:
Stacey as modified discloses all the limitations.
Stacey further discloses wherein the electrical connector unit comprises a pair of electrical contacts that provide a positive and negative power connection ([0078]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey (US 20110082437 A1).

Regarding claim 6:
Stacey further discloses wherein the electronic system comprises a power receiver via which the cooler container receives power ([0078]).

Stacey does not disclose wherein the power receiver is a wireless 
By official notice, the examiner submits that transmitting power via wireless transmission is well known in the art.

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Stacey with the power receiver being a wireless power receiver.

One of ordinary skills would have recognized that doing so would have reduced the bulkiness of the system; at least by virtue of reducing the amount of wire required to operate the system.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey (US 20110082437 A1) in view of Fleischmann (EP 3189944 B1).

Regarding claim 8:
Stacey further discloses wherein the container body is stackable ([0055]).

Stacey does not disclose one or more electrical contacts on an upper end thereof and one or more electrical contacts on a bottom end thereof so that said electrical contacts contact one or more electrical contacts in an adjacent container body in a stack of container bodies to transfer one or both of power and information sensed by the one or more sensors between the stacked container bodies.

Fleischmann teaches a container body #12 comprising one or more electrical contacts #78 on an upper end thereof and one or more electrical contacts #77 on a bottom end thereof so that said electrical contacts contact one or more electrical contacts in an adjacent container body in a stack of container bodies to transfer one or both of power and information sensed by the one or more sensors between the stacked container bodies (see at least Fig. 7, abstract, [0006], and [0100]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Stacey with the claimed configuration above as taught by Fleischmann.

One of ordinary skills would have recognized that doing so would have allowed the system to operate with an increased capacity, while reducing the amount of space occupied by the apparatus.

Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The combination of elements as set forth in independent claim 11 is not disclosed or made obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763